Citation Nr: 1108193	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-39 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from November 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 RO rating decision that granted service connection and a 10 percent rating for a left knee disability (patellofemoral syndrome), effective September 25, 2003.  

An August 2005 RO decision granted service connection for a popliteal cyst of the Veteran's left knee and recharacterized the Veteran's service-connected left knee disability as patellofemoral syndrome with a popliteal cyst.  The 10 percent rating was continued at that time.  In December 2009, the Board remanded this appeal for further development.  


FINDING OF FACT

Since the effective date of service connection on September 25, 2003, the Veteran's left knee disability has been manifested by some limitation of motion (motion was from 0 to 80 degrees on last examination), no arthritis by X-ray findings, and no more than slight instability.  


CONCLUSION OF LAW

Since the effective date of service connection, the Veteran's left knee disorder is best rated with a 10 percent rating for pain and some limitation of motion, and a separate 10 percent rating for slight instability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5257, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an October 2003 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection, and in a July 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for a higher rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in her possession that pertains to the claim.  A July 2006 letter (noted above) also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in December 2010.  

Additionally, the Board notes that this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the following: the Veteran's service treatment records; post-service private and VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  her contentions; service treatment records; post-service private and VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A recent decision of the Court has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  

Osteomalacia will be rated based upon limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

An October 2003 VA general medical examination report noted that the Veteran reported that she had bilateral knee swelling, with the right greater than left.  The Veteran indicated that onset of the pain began in March 2003 and that she had pain almost daily.  She indicated that both of her knees would swell and that they did not lock or buckle.  She stated that her knees would pop and grind, and that she was unable to run, bend, squat or kneel.  The Veteran reported that she had no flare-ups of pain.  She indicated that she had a popliteal cyst in March 2003 and that it was not causing her any present problems, including pain.  It was noted that the Veteran was not presently working.  The Veteran stated that she did not use braces, crutches, canes, or medication.  The examiner reported that examination of the Veteran's left knee revealed no crepitus, erythema, tenderness, warmth, instability.  The examiner indicated, as to range of motion of the Veteran's left knee, that flexion was from 0 to 130 degrees.  The examiner stated that there was no diminution of range of motion with repetitive testing.  The impression included left knee patellofemoral syndrome and no left knee popliteal cyst.  

A March 2004 VA orthopedic examination report noted that the Veteran reported that she had bilateral knee pain, but that her left knee was presently worse.  The Veteran stated that her left knee hurt all day every day.  She stated that her left knee would swell, but that it would not buckle.  It was noted that she did not use a brace, cane, crutch, or medication for her left knee.  The Veteran reported that she was unable to bend, squat, jump, walk barefoot, or stand for more than fifteen minutes.  She indicated that she was currently unemployed and that she was previously in customer service, but that job required her to stand all day.  She remarked that she was unable to return to the same job because of the standing required.  The Veteran indicated that she had been unable to find sedentary employment.  The Veteran reported that her left knee would flare-up intermittently with no additional activity restrictions.  

The examiner indicated that on examination of the Veteran's left knee, there was no tenderness, warmth, instability, or crepitus.  The examiner stated that the Veteran had 5/5 motor strength with flexion and extension.  The examiner reported, as to range of motion of the Veteran's left knee, that flexion was from 0 to 130 degrees with no pain and no diminution with repetitive testing.  The impression was bilateral patellofemoral syndrome with a history of stress fractures of the knees.  The examiner indicated that X-rays, as to both of the Veteran's knees, demonstrated normal bone mineralization with no evidence of fractures, dislocations, or joint space abnormalities.  It was noted that there was no evidence of joint effusion or soft tissue abnormality.  In an addendum, the examiner indicated that all of the Veteran's joints discussed had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  

Private and VA treatment records dated from December 2004 to June 2006 show treatment for disorder, including left knee problems.  

For example, A January 2005 report from Ocean Sports Medicine and Orthopaedics noted that the Veteran reported that her left knee had bothered her for the last two years.  The Veteran indicated that her pain was in the anteromedial area and stated that she had frequent swelling of the left knee.  The examiner reported that examination of the Veteran's left knee exhibited full range of motion.  The examiner stated that the ligaments were snug to the left knee (collateral and cruciate).  It was noted that there was quite a bit of medial line tenderness appreciated.  The examiner reported that the meniscal signs were positive (McMurray).  The examiner remarked that there was possibly a slight effusion within the left knee (less than 1+).  The examiner stated that there was no significant synovitis and no erythema.  The examiner commented that, clinically, the patellofemoral joint was normal and that the Veteran's patella was centralized and well aligned.  It was noted that there was no increase in the Q angle and that X-rays, as to the Veteran's left knee, were within normal limits.  The impression was a possible torn meniscus of the left knee.  The examiner indicated that a magnetic resonance imaging (MRI) study should be obtained.  

A January 2005 (MRI) study report, as to the Veteran's left knee joint, from Conway Medical Center related an impression of probable volume averaging with joint fluid adjacent to the anterior horn of the lateral meniscus, which was unlikely to represent a very small radial tear.  It was also noted that symptoms were reported on the medial aspect of the joint.  

A June 2005 report from Ocean Sports Medicine and Orthopaedics noted that the Veteran was originally seen in January 2005 for her left knee and that she was subsequently seen again in February 2005.  The Veteran indicated that her left knee continued to bother her.  It was noted that the Veteran stated that she had pain in the left knee and that she localized the pain in the anteromedial area.  The Veteran reported that she had episodes of weakness, giving way, and swelling.  The examiner reported that examination of the Veteran's left knee exhibited full range of motion.  The examiner stated that the Veteran's ligaments were snug to the left knee (collateral and cruciate) and that there was quite a bit of joint line tenderness.  The examiner indicated that the Veteran's meniscal signs were positive (McMurray) and that her patellofemoral joint was clinically normal.  It was noted that there was a mild effusion within the left knee (less than 1+).  The examiner remarked that there was also a small Baker's cyst in the posterior aspect of the left knee.  The examiner noted that an MRI study report, dated in January 2005, suggested a possible meniscus tear.  The examiner stated that X-rays from a January 2005 visit were reviewed and that they were within normal limits.  The impression was a torn medial meniscus.  The examiner recommended an arthroscopy of the left knee.  It was noted that the Veteran was quite desirous of proceeding to the arthroscopy and arthroscopic surgery.  

A February 2006 VA treatment entry related an assessment that included knee pain, left greater than right, with unremarkable radiographs in January 2006.  There was a notation that a 2004 MRI study from an outside facility revealed a left meniscal tear.  

A July 2006 VA orthopedic examination report noted that the Veteran reported that she presently had left knee pain for some part of everyday, which was worse with prolonged walking or standing.  The Veteran indicated that she could walk a half hour or more before the pain became significant and required her to stop and rest.  She stated that she would have infrequent swelling and occasional popping.  She reported that her left knee symptoms did not interfere with her activities of daily living or her occupation.  It was noted that the Veteran would infrequently take Advil or Tylenol for the pain, but that both of which would help the pain.  The Veteran indicated that a soft brace also helped reduce the pain.  She related that she had infrequent flare-ups that did not involve worsening of her range of motion of other functional aspects.  

The examiner reported that the Veteran demonstrated a normal posture and gait.  The examiner stated that the Veteran's left knee joint appeared normal without redness, swelling, or deformity.  The examiner indicated that the Veteran's left knee joint was stable and that mobility was from 0 to 140 degrees of flexion, without crepitus or apparent pain.  It was noted that McMurray testing was negative.  The examiner reported that the Veteran had X-ray testing at a VA facility in June 2006 with a normal report.  The examiner indicated that the Veteran also underwent a MRI study of the left knee in March 2006, with a report that read as a normal left knee.  It was noted that there were no DeLuca symptoms.  The diagnosis was a normal examination of the Veteran's left knee.  In an addendum, the examiner commented that there was no pain on range of motion or flare-ups except as stated above.  The examiner remarked that all the above joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  

VA treatment records dated from September 2006 to January 2010 refer to treatment for multiple disorders, including left knee problems.  

For example, a March 2007 entry related an assessment that included a popliteal cyst of the left knee.  A November 2007 entry indicated an assessment of left knee pain, with a history of stress fractures in the past.  

The most recent June 2010 VA orthopedic examination report noted that the Veteran reported that she had never undergone any surgeries on her left knee.  The Veteran stated that she did use a brace for her left knee which did help.  She stated that she did not use a can or a crutch.  She indicated that she had pain in the left knee and that it was achy and throbbing.  The Veteran described the pain as a six to a seven on a scale from one to ten.  She reported that she suffered from pain daily, every day, and that the pain would last all day long.  She stated that she did have flare-ups and that they would last from one to four hours, or until Aleve could help.  It was noted that the Veteran did use Aleve, which did help, and that she used no other medications for her left knee.  The Veteran reported that during flare-ups, she would have to stop physical activity to rest and elevate her left knee, which did help a little.  She remarked that her left knee did pop, but that it rarely would grind.  The Veteran indicated that her left knee did not lock up and that it did not give way.  She stated that her left knee would rarely buckle.  

The Veteran reported, as to functional limitations, that she was unable to walk more than fifty yards and that she was unable to stand for more than ten minutes.  She stated that as long as she kept repositioning herself, she would have no limitations with sitting.  The Veteran indicated that she avoided stairs and would use elevators.  She remarked that she was unable to drive for more than two hours.  The Veteran reported that she did work full-time and that she was a teacher.  She indicated that she had some limitations at home and at work.  She stated that she had not missed work in the past year due to her left knee.  The Veteran indicated that she went to a private orthopedist in approximately 2005, and that the orthopedist suspected that she had a left meniscal tear, but that she did not have insurance for the follow-up surgery.  

The examiner reported that the Veteran walked with a limp and that she used no assistive devices.  The examiner stated that the Veteran was wearing a left knee brace that was intact.  The examiner indicated that, on examination of the Veteran's left knee, she did have crepitus with effusion.  The examiner reported that the Veteran's left knee was not stable and that there was some laxity of the medial collateral ligament and the lateral collateral ligament.  It was noted that the Drawer test, the Lachman's test, and the McMurray's test, were all negative.  The examiner stated that there was no tenderness to palpation.  The examiner indicated, as to range of motion of the Veteran's left knee, that she was able to flex her left knee 0 to 80 degrees with pain from 0 to 80 degrees times three.  It was noted that there was no decrease with repetitive motion and no Deluca.  The examiner reported that the Veteran was able to extend her left knee to 0 degrees with pain at 0 degrees times three.  The examiner remarked that there was no decrease in range of motion with repetitive testing and no DeLuca.  The examiner indicated that the Veteran had a Baker's cyst that was palpable to her posterior left knee and measured 2.5 cm by 2.5 cm, approximately.  

The impression was left knee patellofemoral syndrome.  The examiner noted that the Veteran's claims file had been reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner reported that in January 2005, the Veteran was seen at Ocean Sports Medicine and Orthopaedics for left knee pain and that the report from that facility noted that the pain had been going on for approximately two years.  The examiner stated that a June 2005 report from the same facility related an impression of a torn medial meniscus of the left knee.  It was noted that X-rays were normal, but that a MRI study was never performed.  The examiner indicated that there was a February 2006 VA treatment records which indicated that the Veteran had bilateral knee pain, left worse than the right.  It was noted that a March 2006 VA treatment entry noted that a MRI was performed and that it was normal.  The examiner stated that she was unable to locate any MRI studies that were done that were not performed within the VA system.  The examiner reported that the VA system did have a March 2006 MRI study that was normal, but a January 2006 VA treatment note indicated that an outside facility MRI study revealed a left meniscal tear in 2004.  The examiner indicated that she was unable to locate the MRI study, so she ordered a MRI study on the day of the examination to verify whether the Veteran had a meniscal tear.  The examiner indicated that a July 2010 MRI study, as to the Veteran's left knee, was normal without a meniscal tear.  The examiner remarked that based on the above facts, it was her opinion that "[the Veteran] [did] not have a left knee meniscal tear." 

In an addendum, the examiner reported that there was no pain on range of motion of flare-ups on any of the above joints except as stated above.  The examiner stated that all of the above joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner indicated that an X-ray, as to the Veteran's left knee, related an impression of unremarkable knee radiographs.  It was also noted that a MRI study, as to the Veteran's left knee, indicated an impression of a normal MRI of the left knee.  There was a notation that all above described scars were non-tender, flat, normal color, mobile, and without functional impact, or evidence of induration or skin breakdown, except as stated.  

The medical evidence of record shows that the Veteran's left knee does not have arthritis (degenerative joint disease) established by X-ray findings.  The Board observes that the range of motion reported at the most recent June 2010 VA orthopedic examination, the July 2006 VA orthopedic examination report, the March 2004 VA orthopedic examination report, the October 2003 VA general medical examination report, and pursuant to all recent treatment records, would be rated 0 percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261, although the presence of arthritis with some limitation of motion would warrant a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010.  In this case, although the Veteran does not have arthritis of the left knee, the RO has apparently assigned a 10 percent rating under Diagnostic Code 5014, which is rated analogously to degenerative arthritis.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5014.  The Board observes that the examiner at the June 2010 VA orthopedic examination indicated, as to range of motion of the Veteran's left knee, that she was able to flex her left knee 0 to 80 degrees with pain from 0 to 80 degrees times three.  The examiner reported that the Veteran was able to extend her left knee to 0 degrees with pain at 0 degrees times three.  The examiner stated that there was no decrease in range of motion with repetitive testing and no Deluca.  In an addendum, the examiner commented that there were no additional limitations by pain, fatigue, weakness, or lack of endurance.  

Additionally, the examiner at the July 2006 VA orthopedic examination report indicated that mobility of the Veteran's left knee joint was from 0 to 140 degrees of flexion, without crepitus or apparent pain.  The examiner stated that there were no DeLuca symptoms and that there were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  A prior March 2004 VA orthopedic examination report noted, as to range of motion of the Veteran's left knee, that flexion was from 0 to 130 degrees, with no pain and no diminution on repetitive testing.  The examiner specifically indicated that the Veteran had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive testing.  Further, an October 2003 VA general medical examination report indicated, as to range of motion of the Veteran's left knee, that flexion was from 0 to 130 degrees, with no diminution of range of motion on repetitive testing.  The Board also observes that private January 2005 and June 2005 reports from Ocean Sports Medicine and Orthopaedics both indicated that the Veteran's left knee exhibited full range of motion.  Therefore, even considering the effects of pain during use and flare-ups, there is no probative evidence demonstrating that left knee motion is limited to the degree required for a 20 percent rating under the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The most recent June 2010 VA orthopedic examination report, the July 2006 VA orthopedic examination report, the March 2004 VA orthopedic examination report, the October 2003 VA general medical examination report, as well as the recent treatment reports fail to show other than full left knee extension.  Certainly extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Additionally, flexion limited to 45 degrees as required for a compensable rating under Diagnostic Code 5261 is clearly not shown.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The July 2006 VA orthopedic examination report, the March 2004 VA orthopedic examination report, and the October 2003 VA general medical examination report, all failed to show any objective evidence of instability of the Veteran's left knee.  The Board notes that January 2005 and June 2005 treatment reports from Ocean Sports Medicine and Orthopaedics related impressions of a possible torn meniscus of the left knee, and a torn medial meniscus, respectively.  The Board notes, however, that the examiner pursuant to the June 2005 VA examination report specifically indicated that that "[the Veteran] [did] not have a left knee meniscal tear."  Additionally, the examiner indicated that radiographs of the Veteran's left knee were unremarkable and that a MRI study, as to the Veteran's left knee, was normal.  

The Board further observes that the VA examiner specifically indicated that the Veteran's left knee was not stable and that there was some laxity of the medial collateral ligament and the lateral collateral ligament.  It was noted that the Drawer test, the Lachman's test, and the McMurray's test, were all negative.  Given the results of the June 2010 VA orthopedic examination report, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a separate 10 percent rating for slight instability of the left knee.  In addressing whether she is entitled to a rating higher than 10 percent, the Board finds that she is not, as all the other examination reports show no instability, and the June 2010 VA orthopedic examination report specifically noted that the Drawer test, the Lachman's test, and the McMurray's test, were all negative.  Clearly, moderate instability as required for a separate 20 percent rating under Diagnostic Code 5257 is not shown.  

This is an initial rating case.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's left knee disability has been more than 10 percent disabling for patellofemoral syndrome of the left knee, with a popliteal cyst, and more than 10 percent disabling for slight instability of the left knee.  Thus "staged ratings" are not warranted for any period of time since the effective date of service connection.  Fenderson, supra.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2008).  The evidence does not reflect that the Veteran's left knee disability, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

The weight of the credible evidence demonstrates that separate 10 percent ratings for patellofemoral syndrome of the left knee, with a popliteal cyst, and slight instability of the left knee, but no higher, have been warranted during the pendency of the appeal.  The benefit of the doubt has been given to the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for an initial rating in excess of 10 percent is granted; since the effective date of service connection, the Veteran's left knee disorder is best rated with a 10 percent rating for pain and some limitation of motion, and a separate 10 percent rating for slight instability, subject to the law and regulations governing payment of monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


